                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

GEROME K. KING,                             :

                        Petitioner          :
                                                CIVIL ACTION NO. 3:18-0015
                   v.                       :
                                                     (Judge Mannion)
DAVID J. EBBERT                             :

                        Respondent          :

                                        ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.       The petition for writ of habeas corpus is DENIED.

          2.       The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


Dated: August 14, 2019
18-0015-01-ORDER
